Citation Nr: 0903616	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-03 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for a cervical spine 
disability, evaluated as noncompensable prior to November 28, 
2007, and 10 percent disabling effective that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
November 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection and assigned initial noncompensable ratings for 
low back pain with broad based disc bulge at L4-5, with a 
history of paresthesias in the left lower extremity and mild 
degenerative changes of the cervical spine with disc bulge at 
C6-7.  Both grants of service connection were effective 
November 5, 2003.  

In June 2004, the veteran expressed disagreement with the 
initial ratings assigned for these disabilities.  A statement 
of the case (SOC) regarding the claims for higher initial 
ratings for these disabilities was issued in November 2004.  
The veteran filed a statement accepted as a substantive 
appeal (in lieu of a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.  In this statement, the 
veteran indicated that she would like her case concerning her 
neck to be reconsidered.  Accordingly, the statement was 
accepted as a substantive appeal in regard to the claim for a 
higher initial rating for her service-connected cervical 
spine disability.  The veteran has not submitted a 
substantive appeal (Form 9) regarding the claim for a higher 
initial rating for her service-connected lumbar spine 
disability, therefore, this issue is not in appellate status.  
38 C.F.R. § 20.200 (2008) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal). 

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Cleveland, Ohio 
RO, which certified the case for appellate review.

In a February 2008 rating decision, the Cleveland RO granted 
a higher rating of 10 percent for mild degenerative changes 
of the cervical spine with disc bulge at C6-7, effective 
November 28, 2007.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for a 
cervical spine disability, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

Moreover, while the RO has granted a higher rating of 10 
percent for the service-connected cervical spine disability, 
effective November 28, 2007, inasmuch as higher ratings are 
available before and after this date, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the issue as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The veteran's service-connected cervical spine disability has 
been rated as intervertebral disc syndrome (IVDS).   See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  The rating 
schedule essentially provides that IVDS may be rated by one 
of three ways: (1) on the basis of the frequency of 
incapacitating episodes; (2) under the criteria of the 
General Rating Formula for Rating Disabilities of the Spine; 
or (3) by separately rating any orthopedic and neurological 
manifestations, whichever method results in the higher 
evaluation.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
Higher ratings are warranted for incapacitating episodes of 
longer durations.  For purposes of evaluation under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula 
for Rating IVDS Based on Incapacitating Episodes.   

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A rating of 20 percent is 
assignable for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assignable where 
there is unfavorable ankylosis of the entire cervical spine.  
A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v.  Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran was afforded a VA spine examination in November 
2007.  She described occasional radicular pain with numbness 
and tingling in the right hand.  Range of motion of the 
cervical spine was full and complete; however, there was pain 
at the extremes of motion, as well as muscle tenderness and 
spasms, especially towards the right side.  The examiner 
noted that repetitive use caused increased symptomatology, 
although there was no change in the office examination.  He 
added that flare-ups occurred with repetitive use.  The 
diagnosis was cervical strain with cervical disc disease.  

The foregoing findings demonstrate that the veteran 
experiences increased symptomatology with repetitive use and 
during flare-ups, and that there was pain at the extremes of 
motion; however, the examiner did not describe the extent of 
functional impairment during flare-ups, nor did he indicate 
the point at which pain began.  Moreover, while the November 
2007 examination reflects complaints of radicular pain with 
numbness and tingling in the right hand, the examiner did not 
specifically indicate whether the veteran has separately 
ratable neurological impairment as a result of her service-
connected cervical spine disability.  

Accordingly, to ensure that the record reflects the current 
severity of the veteran's service-connected cervical spine 
disability, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, is 
needed to properly evaluate this disability.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).   

In addition, review of the post-service treatment records 
includes complaints regarding and findings of muscle spasms 
in the cervical spine.  An August 2004 MRI of the cervical 
spine revealed a reversal of the cervical lordosis.  As such, 
the examiner should opine as to whether the veteran's 
cervical spine disability is manifested by muscle spasm or 
guarding severe enough to result in abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board points out that the veteran is in receipt of a 20 
percent rating for right shoulder ligament instability with 
limitation of motion.  To the extent possible, the VA 
examiner should attempt to render findings pertinent to the 
veteran's service-connected cervical spine disability, to 
include any separately ratable neurological impairment, as 
distinguished from her service-connected right shoulder 
disability, as evaluation of the same disability under 
different diagnoses would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  In this regard, during VA 
treatment in January 2005, the veteran reported that when she 
raised her shoulder in a position higher than 60 degrees of 
abduction and 60 degrees of forward flexion, she experienced 
numbness and shooting pains going from her hand up to her 
shoulder and into her neck.  

The Board further notes that review of the claims file 
reflects that the veteran was involved in a motor vehicle 
accident in January 2007.  The diagnosis following VA 
treatment was acute cervical/trapezius muscle strain.  The 
November 2007 report of VA examination does not clearly 
reflect whether the current level of impairment associated 
with the veteran's cervical spine disability is due to her 
service-connected disability, her subsequent motor vehicle 
accident, or some combination of these.  Hence, on remand the 
examiner(s) should opine as to whether is possible to 
separate the symptoms and/or degree of impairment due to the 
veteran's service-connected disability from residuals of her 
post-service motor vehicle accident.  

The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s) (as adjudication of the original claim(s) will 
be based on the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to her by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Cleveland VA Medical Center (VAMC) dated from April 2004 to 
February 2008.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any outstanding records of pertinent treatment from 
the Cleveland VAMC, since February 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The Board notes that it does not appear that the veteran has 
been provided notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) on the issue of entitlement to 
a higher initial rating for her cervical spine disability.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted and an 
effective date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed. While 
the Court's holding in Dingess suggests that such notice is 
not required because the service connection claim has been 
substantiated, since the claim is being remanded, additional 
notice specific to the issue on appeal is appropriate.

Therefore, on remand, the RO should advise the veteran of the 
evidence necessary to support the claim on appeal, and give 
her another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that its letter to the 
appellant meets the notice requirements of Dingess/Hartman 
(cited to above)-particularly as regards assignment of 
disability ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should also 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim.  The RO's adjudication of the claim 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Cleveland VAMC any records of evaluation 
and/or treatment of the veteran's 
cervical spine, since February 2008.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Dingess-Hartman 
(cited to above).   

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations, by appropriate physicians, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic examiner in conjunction with 
his or her examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

Each physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The neurological examiner should 
identify, and comment on the existence, 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the veteran's cervical spine disability.  
The examiner should describe the severity 
of any neurological symptoms, 
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe.  

The orthopedic examiner should conduct 
separate range of motion testing of the 
cervical spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
cervical spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should specifically comment 
on whether there is any evidence of 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with her cervical spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week but less than two 
weeks; (b) at least two weeks but less 
than 4 weeks; (c) at least 4 weeks but 
less than 6 weeks; or (d) at least 6 
weeks.  

The examiner should also offer comment as 
to whether it is possible to distinguish 
the symptoms and effects of the veteran's 
service-connected cervical spine 
disability, from those attributable to 
her service-connected right shoulder 
disability and/or the January 2007 post-
service motor vehicle accident.  If it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the veteran's overall 
impairment associated with the cervical 
spine disability.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of whether "staged rating", pursuant to 
Fenderson (cited to above), is warranted

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



